FILED
                             NOT FOR PUBLICATION                                   FEB 19 2010

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                             U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 08-50264

              Plaintiff - Appellee,                D.C. No. 8:04-cr-00190-JVS-1

  v.
                                                   MEMORANDUM *
HARES AJMAL AHMADZAI, aka Ajmal
Hakim Ahmadzai,

              Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      James V. Selna, District Judge, Presiding

                       Argued and Submitted February 5, 2010
                                Pasadena, California

Before: B. FLETCHER, PREGERSON, and GRABER, Circuit Judges.

       Hares Ajmal Ahmadzai appeals his conviction for unlawfully procuring

United States citizenship in violation of 18 U.S.C. § 1425(a). Ahmadzai argues

that the district court erred in failing to provide the jury with a “specific

unanimity” instruction that the jury must unanimously agree on a particular false


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
statement justifying Ahmadzai’s conviction. Because Ahmadzai neither requested

a specific unanimity instruction nor objected to the district court’s failure to

provide such an instruction, we review this issue for plain error. See United States

v. Payseno, 782 F.2d 832, 834 (9th Cir. 1986). Plain error is “highly prejudicial”

error, id., and requires that Ahmadzai show (1) error, (2) the error is clear and

obvious, (3) the error affected his substantial rights, and (4) the error seriously

affected the fairness, integrity, or public reputation of the judicial proceedings. See

Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).

      Ahmadzai has not shown plain error. It was not clear and obvious error for

the trial court to allow the jury to convict Ahmadzai of violating 18 U.S.C. §

1425(a) without specifying which of Ahmadzai’s particular false statements

violated the statute. See Richardson v. United States, 526 U.S. 813, 817 (1999);

Schad v. Arizona, 501 U.S. 624, 631-32 (1991). Moreover, even assuming that the

failure to provide this instruction was error and the error was clear and obvious,

Ahmadzai has failed to prove prejudice. The indictment, which was read to the

jury pool, charged Ahmadzai with a violation of § 1425(a) relying only on his

submission of Form N-445A. [ER 43-44; Dkt. 300 at 9-11] The jury was

instructed that they could convict Ahmadzai only for the crime charged in the

indictment and that evidence of Ahmadzai’s other conduct was relevant only to


                                           2
establish his intent. [GER 156] There was no evidence of actual jury confusion,

nor was the evidence in this case highly complicated. Ahmadzai has not made the

requisite showing of prejudice.

      Ahmadzai also argues that the trial court erroneously imposed written

conditions of probation and supervised release in addition to those imposed at the

oral pronouncement of sentence. The government concedes that this was error.

We strike those conditions, found on page four of the Judgment and

Probation/Commitment Order. [ER 16]

      AFFIRMED as modified.




                                         3